Case 3:15-cv-01672-JAH-AHG Document 43 Filed 06/19/20 PageID.277 Page 1 of 1



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10                                                      Case No. 15cv1672-JAH (AHG)
      HUSAM ALDAIRI, an individual,
 11
                                          Plaintiff, ORDER GRANTING JOINT
 12   v.                                             MOTION TO DISMISS

 13   GUS DAHLEH, an individual,
 14                                     Defendant.
 15

 16

 17

 18         On June 19, 2020, Plaintiff, Husam Aldairi, and Defendant, Gus Dahleh, filed
 19   a joint motion to dismiss this case with prejudice pursuant to Federal Rule of Civil
 20   Procedure 41(a)(1)(A)(ii). See Doc. No. 42.
 21         IT IS HEREBY ORDERED that the joint motion is GRANTED. The case is
 22   DISMISSED with prejudice. Each party will bear its own costs and attorneys’ fees
 23   in connection with this action.
 24         IT IS SO ORDERED.
 25

 26   Dated: June 19, 2020
 27                                                       __________________________
 28
                                                          Hon. John A. Houston
                                                          United States District Judge


                                                     1
